Detailed Office Action
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-11
Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brady, Dominic (2002/0131715; “Brady”) in view of Ko et al. (Low temperature bonding technology for 3D integration, Microelectronics Reliability 52 (2012) 302-311; Available online 16 April 2011; “Ko”), further in view of Korn et al. (6,137,938; “Korn”), and further in view of Saito et al. (JP 05173038 A; “Saito”).


Regarding claim 1, Brady discloses in figures 1 and 2 an optical device, comprising: a photonic-integrated chip 3 on which an optical waveguide2 is formed; and an optical fiber assembly 8 comprising an optical fiber 7 with a sealed optical connection to the optical waveguide formed in the photonic-integrated chip. Brady, par. [0022] (“[0022] A direct bonding technique is thus used to bond the output face of the optical fibre to the input face of the rib waveguide (or vice versa depending on the direction in which the light is travelling) so that in the finished product the light passes through the faces that have been bonded together. The direct bond provides a low loss coupling between the optical fibre and the rib waveguide and ensures that adhesive is kept away from the light path.”).
Further regarding claim 1, Brady does not explicitly disclose that the mechanical interface that is pre-activated in a plasma to create dangling bonds on the self-aligned mechanical interface of the optical fiber which facilitate coupling with the optical waveguide.
However, Ko discloses “Si–Si room temperature bonding using fluorine-containing plasma activation [15,16], which can be performed in ambient air without any annealing and chemical cleaning treatment.” Ko, fig. 4, p. 305 (disclosing direct bonding between planar, activated surfaces).

    PNG
    media_image1.png
    312
    1007
    media_image1.png
    Greyscale

Ko, Figure 4.

Consequently, it would have been obvious to modify Brady to include Ko's Si-Si bonding because the resultant configuration would be hermetically sealed. Ko, 3. Surface activated bonding (“Because the surface atoms have dangling bonds after etching and are in unstable state energetically, atoms from two surfaces can be bonded with strong chemical bonds under room temperature and pressure-free conditions.”).
Further regarding claim 1, Brady in view of Ko does not explicitly disclose that the mechanical interface is a self-aligned mechanical interface.
However, Korn disclose in figures 1 and 2 an optical fiber having a flat, smooth end face S3 sandwiched between two flat angled surfaces S1 and S2.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Brady in view of Ko to have Korn’s flat and angled endface such that the mechanical interface is a self-aligned mechanical interface because the resulting configuration would facilitate alignment. Sato, fig. 4 and Abstract.
PURPOSE: To provide a connecting mechanism between an optical waveguide and an optical fiber which can smoothly transmit light by reducing a complicated aligning work and suppressing a connection loss. 
CONSTITUTION: A core 40 on the abutting part of the optical waveguide 4 is recessed so as to have a cross section with an approximate recessed shape to execute aligning work. On the other hand, a core 100 on the abutting part of the optical fiber 10 is protruded so as to have a cross section with an approximate recessed shape to execute the centering work. After abutting both the cores 40, 100 with pressure from both the ends, the abutting part of a positioned coupling holder is welded by YAG without executing vertically aligning work.

Regarding claims 2-4 and 6-7, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Brady in view of Ko, further in view of Korn and further in view of Saito, as applied in the rejection of claim 1, to comprise:
2. The optical device of claim 1, wherein the self-aligned mechanical interface comprises a planar terminating end surface and one or more of: a chamfered surface, an inverted taper surface, and a vertical taper surface. 
3. The optical device of claim 2 wherein the planar terminating end surface of the optical fiber is pre-activated in the plasma. 
4. The optical device of claim 1, wherein the self-aligned mechanical interface of the optical fiber is coupled to the chip such that there are no gaps between the optical fiber and the chip. 
6. The optical device of claim 1, wherein the optical fiber forms at least one covalent bond directly with the optical waveguide. 
7. The optical device of claim 6, wherein the at least one covalent bond is a silicon-to-silicon covalent bond. 
because the resultant configurations would facilitate aligning, Sato, fig. 4 and Abstract, and hermetically sealing interfaces, Ko, 3. Surface activated bonding.
Regarding claim 5, as dependent upon claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing that generating plasma from a gas species containing at least one of oxygen, hydrogen, nitrogen, ammonia, and argon is an often-used and predictable process.

8. The optical device of claim 1, wherein the optical fiber assembly comprises a single-mode fiber having a core surrounded by a cladding material. 
9. The optical device of claim 8, wherein the cladding material has a lower index of refraction than the core. 
10. The optical device of claim 8, wherein the core comprises silica, germania, or a combination thereof. 
11. The optical device of claim 8, wherein the cladding comprises silicon dioxide. 
are often-used and predictable design techniques.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you 
/PETER RADKOWSKI/ Primary Examiner, Art Unit 2883